Citation Nr: 0528386	
Decision Date: 10/21/05    Archive Date: 11/01/05

DOCKET NO.  04-36 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for emphysema as secondary 
to asbestos exposure.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Carla J. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from October 1953 to September 
1957.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, that denied the benefit sought on appeal.   

The record reflects that the veteran requested a Board 
hearing via videoconference in October 2004.  However, the 
veteran indicated that he no longer wanted a hearing before 
the Board in correspondence dated in November 2004.  
Accordingly, the veteran's hearing request is withdrawn.  
  

FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2.  The competent medical evidence of record reveals that the 
veteran is currently diagnosed with emphysema.  

3.  There is no competent medical evidence of record that 
shows that the veteran's emphysema has been determined to be 
etiologically related to the veteran's military service, 
including his claimed asbestos exposure.  


CONCLUSION OF LAW

Emphysema was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002 & 
Supp. 2005); 38 C.F.R. §§  3.159, 3.303 (2005).      




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (deciding 
that a complying notice need not necessarily use the exact 
language of the regulation so long as that notice properly 
conveys to a claimant the essence of the regulation).

The Board finds that VA has fulfilled its duty to notify 
under the VCAA.  In correspondence dated in April 2003, the 
RO apprised the veteran of the information and evidence 
necessary to substantiate his claim, which information and 
evidence that he was to provide, and which information and 
evidence that VA will attempt to obtain on his behalf.  
Quartuccio, 16 Vet. App. at 187.  In addition, the April 2003 
VCAA notice requested that the veteran send medical evidence 
that shows diagnosis of the disease he claimed was caused by 
asbestos and evidence that emphysema existed from military 
service to the present.  A follow-up duty to assist letter 
dated in March 2004 advised the veteran of what the evidence 
must show to establish entitlement to compensation benefits 
for his claim.

The Board acknowledges that the April 2003 VCAA notice 
contained no specific request for the veteran to provide any 
evidence in the veteran's possession that pertained to the 
claim or something to the effect that the veteran give VA 
everything he had that pertained to his claim.  38 C.F.R. 
§ 3.159 (b)(1) (2005).  However, the RO asked the veteran for 
all the information and evidence necessary to substantiate 
his claim-that is, evidence of the type that should be 
considered by VA in assessing his claim.  A generalized 
request for any other evidence pertaining to the claim would 
have been superfluous and unlikely to lead to the submission 
of additional pertinent evidence.  Mayfield, 19 Vet. App. at 
126-27.  Furthermore, the Board observes that the March 2004 
letter specifically asked the veteran to send any information 
or evidence in his possession that he believed would support 
his claim.  Therefore, it can be concluded, based on the 
particular facts and circumstances of the case, the omission 
of the request for "any evidence in the claimant's 
possession that pertains to the claim" in the April 2003 
VCAA notice did not harm the veteran, and it would be legally 
proper to render a decision in the case without further 
notice under the regulation.  Id.  

The Board finds that VA has fulfilled its duty to notify.  
The RO provided the veteran with a copy of the September 2003 
rating decision, the March 2004 Statement of the Case (SOC), 
and the September 2004 Supplemental Statement of the Case 
(SSOC), which included a discussion of the facts of the 
claim, notification of the basis of the decision, and a 
summary of the evidence used to reach the decision.  The 
March 2004 SOC also provided the veteran with notice of all 
the laws and regulations pertinent to his claim.  Therefore, 
the Board concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

To fulfill its statutory duty to assist, the RO obtained the 
veteran's service medical records and followed up with the 
veteran regarding his request for a hearing before the Board.  
As noted above, the veteran withdrew his request.  The RO 
also afforded the veteran a medical examination in August 
2004.   

The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  Accordingly, the Board will 
proceed with appellate review.     


II.	Evidence

In a May 2003 statement, the veteran contended that he was 
exposed to asbestos during service.  He explained that he 
removed asbestos from steam pipes while welding and patching 
"busted lines."  He also wrote that he served as a 
pipefitter aboard the USS De Kalb County (LST-715) and USS 
Balduck APD-132.  

In the VA Form 9 dated in October 2004, the veteran explained 
that he believed that his exposure to asbestos while in 
service "contributed directly" to his lung disorder.   

Service medical records do not reflect any complaints or 
treatment for any respiratory disorder.  The records reflect 
that the veteran underwent medical examinations during 
service in April 1953, October 1954, and August 1957.  Each 
of the respective medical examination reports reveal that the 
veteran's lungs and chest were evaluated as normal.  Also, 
the veteran's October 1954 medical history report notes that 
the veteran had whooping cough at five years of age; it was 
noted that he showed "no residual."

The DD Form 214 shows that the veteran was assigned to the 
USS De Kalb County (LST-715).  

A December 1995 letter written by Dr. B.B. advises that the 
veteran had been evaluated and diagnosed with severe 
obstructive lung disease.  

The veteran filed his claim for service connection of 
emphysema in April 2003.   

A June 2003 private medical report shows that the veteran 
reported that he was being treated for emphysema.  He also 
indicated that he was on oxygen, as needed, and inhalers.      

A May 2004 radiology report reads that an x-ray of the 
veteran's chest showed several focal areas of pleural 
thickening most of which demonstrated some calcification 
probably reflecting pleural plaque formation.  The examining 
physician noted that the multiple probable pleural plaques 
"probably" reflected an asbestos-related disease.  

In a July 2004 exam request report, the RO wrote that it was 
conceding the veteran's exposure to asbestos because the 
veteran was a pipe fitter aboard a ship in the Navy.  

In August 2004, the veteran underwent a VA medical 
examination.  The examination report notes that the veteran 
reported that he was a welder on a ship for 18 months where 
he repaired steam pipes wrapped with asbestos in 1957.  He 
also relayed that he did not wear protective respiratory 
protection while working as a pipe fitter.  In addition, the 
veteran reported that he had been diagnosed with emphysema in 
1989.  He further explained that an x-ray taken in 2003 
showed spots on his lungs; the doctor told him that it could 
be asbestos-related.  Also, the veteran informed the VA 
examiner that prior to 1998, he had a "40 pack smoke year 
history."  

Chest x-rays revealed that the veteran's lung fields were 
emphysematous.  There was no focal mass, infiltrate or 
pleural effusion identified.  

The VA examiner wrote that an x-ray of the veteran's chest 
showed emphysematous changes; a B-reader x-ray revealed no 
definite radiographic evidence for asbestosis.  The VA 
examiner concluded that the veteran suffered from emphysema, 
"primarily obstructive type."  The VA examiner further 
concluded that it was "less likely as not" that the 
veteran's obstructive lung disease was caused by his exposure 
to asbestos in service.  He reasoned that the veteran had an 
obstructive type of lung disease; yet, asbestosis causes 
restrictive lung disease.  In addition, he noted that that 
the b-reader chest x-ray of the veteran did not show evidence 
of lung damage from asbestos exposure.    


III.	Legal Criteria

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2005).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability; (2) the existence 
of the disease or injury in service, and; (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2005).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2005).  

The Board observes that there is no specific statutory 
guidance with regard to asbestos-related claims, nor has the 
Secretary promulgated any regulations.  VA, however, has 
issued a circular on asbestos-related diseases which provides 
some guidelines for considering compensation claims based on 
exposure to asbestos. Department of Veterans Benefits, 
Veterans' Administration, DVB Circular 21-88-8, Asbestos-
Related Diseases (May 11, 1988) (DVB Circular).  The 
information and instructions from the DVB Circular are 
incorporated in the VA Adjudication Procedure Manual, M21-1 
(M21-1), Part VI, 7.21. 

The provisions of M21-1, Part VI, par. 7.21(a), (b), & (c) 
are not substantive in nature, but relevant factors discussed 
by them must be considered by the Board in all decisions in 
order to fulfill the Board's obligation under 38 U.S.C.A.                    
§ 7104(d)(1) to provide an adequate statement of the reasons 
and bases for a decision.  See VAOPGCPREC 4-00; Ennis v. 
Brown, 4 Vet. App. 438, vacated at 4 Vet. App. 523, new 
decision issued at 4 Vet. App. 523 (1993); McGinty v. Brown, 
4 Vet. App. 428 (1993).  The first three sentences of M21-1, 
Part VI, par. 7.21(d)(1) are substantive in nature and must 
have been followed by the agency of original jurisdiction or 
the appeal must be remanded for this development.  VAOPGCPREC 
4-00.  Additionally, while not discussed in VAOPGCPREC 4-00, 
it is likely that factors enumerated at M21-1, Part III, par. 
5.13(b) should be considered by the Board. 

The guidelines further provide that the latent period varies 
from 10-45 years or more between first exposure and 
development of disease.  M21-1, part VI, para. 7.21(b)(1) and 
(2).  It is noted that an asbestos-related disease can 
develop from brief exposure to asbestos or as a bystander.  
The guidelines identify the nature of some asbestos-related 
diseases.  The most common disease is interstitial pulmonary 
fibrosis (asbestosis).  Asbestos fibers may also produce 
pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of the pleura and peritoneum, lung cancer, and 
cancers of the gastrointestinal tract.  M21-1, part VI, para. 
7.21(a)(1).  Finally, the guidelines provide that the 
clinical diagnosis of asbestosis requires a history of 
exposure and radiographic evidence of parenchymal lung 
disease.  


IV.	Analysis

The medical evidence of record shows that the veteran has 
been diagnosed with emphysema.  Specifically, the August 2004 
VA examination report reveals that the veteran has emphysema, 
the obstructive type.  Thus, the medical evidence shows a 
current disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).   
   
There is no evidence of record that shows treatment for or 
findings of a respiratory disorder during service; however, 
the record does show that the RO has conceded that the 
veteran was exposed to asbestos during service because he 
served as a pipe fitter aboard a ship.  
   
Nonetheless, there is no medical evidence showing a causal 
relationship between the veteran's currently diagnosed 
emphysema and his exposure to asbestos during service.  As 
noted above, the VA examiner concluded that the veteran's 
obstructive lung disorder was "less likely as not" due to 
his exposure to asbestos during military service because 
asbestosis causes restrictive, rather than obstructive, lung 
disease.  He additionally noted that x-rays did not show 
evidence of lung damage due to asbestos exposure.  There is 
no medical opinion to the contrary of record.  Thus, the 
Board finds the VA examiner's opinion dispositive on the 
question of whether the veteran's emphysema is related to 
asbestos exposure during service.  The Board acknowledges 
that a private physician indicated that multiple probable 
pleural plaques shown on a chest x-ray probably reflected an 
asbestos-related disease; however, he offered no opinion 
regarding a causal link between the probable presence of 
pleural plaques and the veteran's asbestos exposure in 
service.  

Although the veteran contends that that his emphysema was 
caused by his exposure to asbestos during service, the Board 
notes that where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Because the evidence does not show that the veteran is a 
medical expert, his assertions of a relationship between his 
emphysema and exposure to asbestos during service cannot be 
considered competent evidence of such a relationship.  

Moreover, the Board notes that there is no evidence of record 
that otherwise links the veteran's emphysema to his military 
service.  Accordingly, service connection is not warranted.  
38 C.F.R. § 3.303 (2005).  

As a preponderance of the evidence is against the veteran's 
claim, the "benefit of the doubt" doctrine is not 
applicable, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for emphysema is denied.  



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


